 



Exhibit 10.1
AGREEMENT
     This Agreement (this “Agreement”), effective as of September 1, 2005, is
made by and between Vought Aircraft Industries, Inc., a Delaware corporation
(the “Company”), and Kenneth W. Cannestra (the “Director”).
     WHEREAS, the Director is a member of the Board of Directors of the Company
(the “Board”);
     WHEREAS, the Company and the Director wish to discontinue the Director’s
service as a member of the Board;
     WHEREAS, the Director has been entitled to receive certain compensation
from the Company in connection with his service as a member of the Board;
     WHEREAS, the Director has been granted certain options for common stock of
the Company under the terms of the Amended and Restated 2001 Stock Option Plan
of Vought Aircraft Industries, Inc. (the “Stock Option”); and
     WHEREAS, the Company and the Director mutually desire to settle and forever
resolve any and all obligations that may exist regarding compensation payable to
the Director as a result of his service as a member of the Board.
     NOW, THEREFORE, in consideration of the covenants and undertakings
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Company and the Director hereby agree as
follows:
     1. Resignation of Directorship. Effective as of September 1, 2005, the
Director hereby resigns his membership on the Board.
     2. Payment by Company. The Company shall pay the Director an amount of cash
equal to ten thousand dollars ($10,000), subject to reduction for all applicable
withholding taxes.
     3. Acceleration of Stock Options. That portion of the Director’s Stock
Option which remains eligible for vesting on December 31, 2005 will be
accelerated and immediately vested.
     4. Full Settlement of All Obligations. The Director acknowledges and agrees
that the foregoing consideration represents settlement in full of all
outstanding obligations owed to the Director by the Company with respect to all
compensation to which the Director may otherwise be entitled in connection with
his service as a member of the Board. Nothing in this Agreement shall affect any
rights that Director may otherwise have as a stockholder of the Company as set
forth in any Stockholders’ Agreement, or, except as described above, any rights
that the Director may have pursuant to any Stock Option Agreement to which he is
a party.

 



--------------------------------------------------------------------------------



 



Nothing in this agreement shall affect any rights that the Director may have to
indemnification pursuant to the terms of the By-Laws of the Company.
     IN WITNESS WHEREOF, the Company and the Director have caused this Agreement
to be executed effective as of the date first above written.

            VOUGHT AIRCRAFT INDUSTRIES, INC.
      By:   /s/ Tom D. Risley         Name:   Tom D. Risley        Title:  
Chairman, President & Chief Executive Officer        DIRECTOR
      /s/ Kenneth W. Cannestra       Kenneth W. Cannestra           

 